Exhibit 10.1
2009 Cash Bonus Plans
     The Compensation Committee approved a bonus plan for each named executive
officer of the Company to be effective for the 2009 fiscal year. Pursuant to the
2009 bonus plans, Joey A. Jacobs, Terrance R. Bridges, Ronald M. Fincher, Brent
Turner, Jack E. Polson and Christopher L. Howard may be awarded cash bonuses
based upon the Company’s attainment of certain performance targets during 2009.
The bonus plans provide that the bonus of Messrs. Jacobs, Turner, Polson and
Howard for 2009 will be based 60% upon targets related to the comparison of the
Company’s actual income from continuing operations before interest expense (net
of interest income), income taxes, depreciation and amortization (“EBITDA”) to
budgeted EBITDA for 2009; 20% upon targets related to adjusted earnings per
share for 2009; and 20% in the discretion of the Compensation Committee based
upon other criteria selected by the Company’s Chief Executive Officer and the
Compensation Committee. The bonus for Mr. Bridges and Mr. Fincher for 2009 will
be based 70% upon targets related to the comparison of the Company’s actual
EBITDA to budgeted EBITDA for 2009; 20% upon targets related to adjusted
earnings per share for 2009; and 10% in the discretion of the Compensation
Committee based upon other criteria selected by the Company’s Chief Executive
Officer and the Compensation Committee. The target bonus award (as a percentage
of base salary) that each executive officer can receive is as follows:
Mr. Jacobs, 100%; and Messrs. Bridges, Fincher, Turner, Polson and Howard,
66.67%. The maximum bonus award (as a percentage of base salary) that each
executive officer can receive is as follows: Mr. Jacobs, 200%; and
Messrs. Bridges, Fincher, Turner, Polson and Howard, 100%.
     Following the end of the 2009 fiscal year, the Compensation Committee will
determine whether and the extent to which the applicable 2009 performance
targets discussed above were met. The Compensation Committee will then award
each named executive officer a cash bonus based on the achievement of the
applicable performance targets. No payments will be made for performance below
specified threshold levels. Payments for performance between the minimum
threshold and the target level required to receive the maximum bonus award will
be determined based on a formula. Other than Mr. Jacobs, the named executive
officers must be actively employed by the Company at the time the bonuses are
paid in order to be eligible to receive a cash bonus. The awarding of cash
bonuses is subject to the discretion of the Compensation Committee.

 